Motions Granted and Order filed October 18, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00904-CV
                                   ____________

     IN RE VENUS FORD OF CUDAHY, INC., FORD MOTOR COMPANY,
                 and FORD INTERNATIONAL CAPITAL LLC
          f/k/a FORD INVESTMENT ENTERPRISES CORP., Relators



                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   215th District Court
                                  Harris County, Texas
                            Trial Court Cause No. 2008-71227



                                      ORDER

      On October 14, 2011, relators, Venus Ford of Cudahy, Inc., Ford Motor Company,
and Ford International Capital LLC f/k/a Ford Investment Enterprises Corp., filed a
petition for writ of mandamus. See Tex. Gov't Code § 22.221. Relators ask this court to
order the Honorable Steven E. Kirkland, Judge of the 215th District Court of Harris
County, Texas, to set aside his October 5, 2011, discovery order, entered in trial court
cause number 2008-71227, styled Dealer Computer Services, Inc. v. Ford Motor Company
and Ford Investment Enterprise Corporation a/k/a FIECO. Relators claim that the trial
court abused its discretion in requiring privileged documents to be produced.
        Relators have also filed a motion for a temporary stay of the trial court’s discovery
order. See Tex. R. App. P. 52.8(b), 52.10. It appears from the facts stated in the petition
that relators’ request for relief requires further consideration and that relators will be
prejudiced unless immediate temporary relief is granted.

        We therefore GRANT relators’ motion and ORDER the trial court’s October 5,
2011, discovery order in trial court cause number 2008-71227, styled Dealer Computer
Services, Inc. v. Ford Motor Company and Ford Investment Enterprise Corporation a/k/a
FIECO, STAYED until a final decision by this court on relators’ petition for writ of
mandamus, or until further order of this court. Relators’ motion for leave to file the
documents that are claimed to be privileged for in cameral inspection is also GRANTED.

        In addition, the court requests the real party in interest, Dealer Computer Services,
Inc., to file a response to the petition for writ of mandamus on or before November 2,
2011.



                                           PER CURIAM



Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.




                                              2